DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on December 16, 2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Response to Amendment
3.	The amendments to the claims filed on December 16, 2021 have been fully considered.  The amendments are sufficient to overcome the outstanding rejection which is withdrawn.
EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with Keisha Hylton-Rodic on March 16, 2022.
The application has been amended as follows: 
Claim 4.	Line 2, after “composition” add the terms “according to claim 1”
Claim 10.	Line 2, replace “9” with “4”
Claim 11.	Line 1, replace “10” with “4”
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:  the claimed products and processes of using products are novel and nonobvious over the prior art.  The point of novelty includes the requirement of EPA and DHA weight ratios between 6:1 and 4:1 or between 1:2 and 1:4.  The closest references neither teach nor suggest this weight ratio.  For example, WO 20120285543 teaches a composition which contains 2.04g and 2.27 g of EPA and DHA, respectively.  There is no teaching or suggestion to modify the ratios to those in the claimed invention.  Support for the methods of treating can be found in the knowledge in the state of the art and disclosure in the instant specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.